Deny and Opinion Filed June 1, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00494-CV

  IN RE TEXAS SLOTS & GAMING INC., TSG ALPHA INVESTMENTS
           LLC, AND JOHN WILSON PATERSON, Relators

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-06804-2021

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Carlyle
      Before the Court are relators Texas Slots & Gaming, Inc., TSG Alpha

Investments, LLC, and John Wilson Paterson’s petition for writ of mandamus and

emergency motion for temporary relief. In the petition, relators challenge the trial

court’s order denying their 91a motion to dismiss various breach of contract and

fraud causes of action asserted against them by real party in interest Stellar

Restoration Services, LLC.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re
Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)). After

reviewing relators’ petition and the record, we conclude relators have failed to show

the trial court abused its discretion. Accordingly, we deny relators’ petition for writ

of mandamus. See TEX. R. APP. P. 52.8(a).




                                            /Cory L. Carlyle//
220494f.p05                                 CORY L. CARLYLE
                                            JUSTICE




                                         –2–